Title: To George Washington from Richard Varick, 19 July 1781
From: Varick, Richard
To: Washington, George


                  
                     Dear Sir
                     Poughkeepsie July 19th 1781.
                  
                  I have the Honor of informing Your Excellency that I arrived at this Place on Saturday the 7th after having been kept some Days in Suspense at New Windsor, by the Quarter Masters not furnishing a Craft to transport my Charge hither occasioned by the then Embarkation of the Artillery & Stores.
                  By numbering and digesting into Classes the Corpus of Letters & Orders in 1775 & 1776. I found that some essential ones were wanting in the Books of Entries to render them compleat; such as the Orders & Instructions to Arnold for his Quebec Expedition & the first Instructions to Officers of armed Vessels & Agents; I therefore thought it expedient before I employed the Writers, to sort & digest the whole of the Original Letters & Copies for 1775. 1776. 1777 & 1778. & All the other Papers, to find them & such other Copies as thro hurry were misfiled, that I might not be deemed guilty of Blunders which it was in my Power, by timely Precautions, to prevent.  The Execution of this Business in the most expeditious & eligible Way was in great Measure retarded by the State of Suspense which an Expectation of a daily Movement occasioned.  Since my Arrival here I have uninterruptedly devoted my whole Time to it.
                  The Variety of Movements & Hands which the Papers have gone thro have caused many of them to be improperly packed together, so as to require the most exact & unintermitted Attention as well as some Time, to indorse, arrange & digest them in proper Order: I flatter myself that this Consideration alone, independent of the above Embarrassments, will exculpate me in your Opinion of a seeming Delay in setting the Writers to Business.  I am however, happy to inform Your Excellency that I now have the whole in such a State of Forwardness as to enable two Writers to commence in two Days & a third in few Days thereafter.  No unnecessary Delays shall be chargeable to me.
                  Among many other unentered Papers I found the Instructions to Arnold & (yesterday) some of those to the Marine Officers, many of the latter without Dates & not in the most correct & intelligible Manner.  Whether I have the whole Marine Correspondence carried on by Presidt Reed, or not, I am unable yet to determine.  I shall however pay due Attention that every Copy among the Papers now in my Hands be arranged & entered in the proper Classes & orders of Dates.  If any are wanting the fault is not mine. 
                  Among the Proceedings of Councils of War, I find many Matters submitted to the Opinions of General Officers seriatim & seperately & their Answers & Opinions contained in Letters to Your Excellency;  I shall be happy to be informed whether You wish to have these Opinions recorded with the Matters submitted.
                  I forgot to mention at New Windsor that after asking Your Directions in which Class the Proceedings of Councils of War should be arranged, Colo. Tilghman & myself deemed it most convenient to have them recorded in a seperate Volume, rather than with "Letters &ca to Military Characters," I wish Your Excellency’s Approbation or Negative thereon.
                  Least any Concern may take Place with Respect to the Security of the public Papers, I think it proper to inform Your Excellency, That I have taken Quarters at Doctor Peter Tappen’s an honest Patriot & Bo. in Law to the Govr, where my Charge is perfectly secure & rendered (if possible) more so by its Propinquity to the Governors Quarters, who is furnished with a Guard.  But without this I should not apprehend the least Danger, as the Inhabitants are generally Whigs.
                  I heartily wish You success in your Military Operations & am with the most perfect Respect & Esteem Your Excellencys Most Obliged Obedt Serv.
                  
                     Richd Varick
                  
               